Judge COZORT
dissenting.
I believe the trial court’s order cannot stand, and I vote to reverse the order and remand the cause for further proceedings.
The trial court found and concluded that “an equal distribution is equitable.” The court then awarded plaintiff marital property worth $2,450.00. The trial court then awarded defendant marital property worth $13,844.74, with the difference in the two awards being the net equity in the house, which was awarded to the defendant. Obviously, awarding the defendant $11,394.74 more than the plaintiff is not equal, is inconsistent with the trial court’s determination that the division of the marital property should be equal, and is reason enough to reverse the trial court’s order and remand the cause to the trial court for further proceedings.
However, even if we were somehow able to get beyond this obvious internal inconsistency in the trial court’s order and proceeded to review the trial court’s discretion in deciding to give the defendant the house and the plaintiff virtually nothing, we must find that the trial court abused its discretion. The evidence indicates that when the parties separated, they agreed that plaintiff would have custody of the children, that defendant would pay off the $23,042.70 debt to the IRS, and that plaintiff would not demand child support from defendant while defendant was paying off the debt to the IRS. By giving defendant credit for paying plaintiff’s half of the IRS debt, while at the same time giving plaintiff no credit for not pursuing a claim for child support of more than $24,000.00 against the defendant, the trial court has given the defendant double credit by awarding him all the value of the house. That kind of double credit is an abuse of discretion, and we should not let it stand. I must dissent.